Facts occurring after the commencement of the action can be brought before the Court only by supplemental pleading and not by amendment to the original pleading (McCaslan v. Latimer, 17 S.C. 123), leave for which is granted upon motion of *Page 535 
which opposing party is entitled to notice. (Code Civ. Proc., § 440; Avery v. Wilson, 47 S.C. 78; 25 S.E., 286.)
The matter offered by way of amendment was not a denial of any allegation of the complaint nor of new matter constituting a defense or counterclaim. Trust Co. v. Kibler,105 S.C. 513; 90 S.E., 159. Under sections 4279 to 4283, vol. 3, Code 1922, the plaintiff had the right to proceed against the corporation to judgment, which, however, could not be enforced without notice to the trustees. Merc.Co. v. R. Co., 104 S.C. 478; 89 S.E., 480.